--------------------------------------------------------------------------------

EXHIBIT 10.1
 


JOINT VENTURE AGREEMENT
 
Between
 
Turbine Truck Engines, Inc. (TTE)
 
and
 
Energy Technology Services, Co. Ltd. (ETS)
 


 
THIS JOINT VENTURE AGREEMENT (this “Agreement”) is made and entered into as of
July 11, 2012, by and among ENERGY TECHNOLOGY SERVICES CO. LTD., an
international company incorporated in Taiwan (“ETS”), and TURBINE TRUCK ENGINES,
INC., a U.S. Corporation incorporated in the State of Nevada (“TTE”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, TTE
and ETS desire to form this Joint Venture for the purpose of engaging both
parties in the manufacture, leasing and /or sale of ETS’s hydrogen generator
burning systems (the “Equipment”) in Asia.
 
WHEREAS, TTE intends to develop, market and distribute the Equipment throughout
the world separately and distinctly from the joint effort in Asia defined by
this agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings contained herein and intending to be legally bound, the parties
hereto hereby agree as follows:
 
1.  
DEFINITIONS



1.1.
“Affiliate” means, with respect to any given Person, any other Person directly
or indirectly Controlling, Controlled by, or under common Control with such
Person.



1.2.
“Agreement” means this Agreement, as it may be amended from time to time.



1.3.
“Business Day” means a day that banks are open for business in the State of
Florida.



1.4.
“Confidential Information” shall mean information developed and held in
confidence by each of the Parties including, but not limited to, trade secrets,
design methodology, customer lists, customer contacts, market strategies, costs,
pricing strategies or structure, business plans, development plans, patents,
formulae or any other information which a Party may consider integral to its
business and which may be construed to be damaging were that information
revealed to competitors or the general public.



1.5.
“Joint Venture” shall mean the joint effort of the Parties formed to undertake
the marketing and distribution of Equipment beyond the resources, distribution,
or marketing of any one Party.

 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
1.6.
“Control” over a Person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or other equity
interest, representation on its board of directors or body performing similar
functions, by contract or otherwise. The terms “Controlling” and “Controlled”
will have corollary meanings.



1.7.
“Customer” is any person, party or entity who purchases the Equipment.



1.8.
“Damages” means liabilities, damages, awards, settlements, losses, claims and
expenses, including reasonable attorney’s fees and expenses and costs of
investigation.



1.9.
“Days” shall mean calendar days, unless otherwise defined or stated.



1.10.
“Derivative Works” means those revisions, improvements, alterations,
adaptations, modifications, translations, abridgments, expansions, or other form
of the Equipment.



1.11.
“Net Profit” means the total cash revenues after operating expenses, interest
and taxes made by the Parties and/or the Joint Venture related to this
Agreement.



 1.12.
“Including” shall mean “including without limitation.”



 1.13.
“Laws” means applicable laws, regulations, rules or orders of any government,
administrative authority or court.



1.14.
“Managing Partner” shall be TTE.  ETS will be Managing Agent for the Asian
operations.



 1.15.
“Ongoing Project(s)” shall mean any current Sales Agreement(s), with any
Customer, with any portion of the Ongoing Project yet to be fulfilled, including
but not limited to the execution of a sales contract, or execution of a purchase
order, or delivery of any piece of Equipment.



 1.16.
“Parties and/or Party” refers specifically to the above named entities currently
Party to this Agreement and any other entity that may from time to time join
and/or participate in this Agreement.



 1.17.
“Person” means any individual, corporation, limited-liability company,
partnership, firm, joint venture, association, joint-stock company, trust, or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.



 1.18.
“Proprietary Rights” means all patents, copyrights, trade secrets, design
rights, trademarks, service marks, database rights, know-how and/or other
present or future intellectual property right of any type, and all other rights
in any Product or Derivative Works thereof owned by or licensed to any of the
Parties, whether or not such rights are protected under patent or copyright
laws, wherever in the world enjoyable and any application or registration
respecting the foregoing.



  1.19.
“Related Materials” means information in written or other documentary form
supplied by any of the Parties to the others that relates, in whole or in part,
to the installation, design, use, operation, testing, debugging, support,
maintenance or marketing of the Equipment.

 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
1.20.
“Sales Agreement(s)” means the individual agreements contemplated or entered
into with Customers for the Equipment. Sales Agreements will include but not be
limited to purchase orders, contracts for sale, memorandum of understanding and
outstanding proposals.



2.  
PURPOSE OF JOINT VENTURE



2.1.
The purpose of the Joint Venture shall be to manufacture, market, sell and/or
lease and distribute the Equipment, throughout Asia.   Each of the Parties
hereto agrees it is in the best interest of ETS to refer the sale or lease of
Equipment in Asia to the Joint Venture.



3.  
TERM AND TERMINATION



3.1.
The agreement will be for one year, and renew automatically if there is no
termination act by either party. But all contracts signed through the joint
venture with TTE shall remain effective regardless whether joint venture
agreement is still in force as long as the operations continue.



3.2.
If any Party fails to comply with any material term or condition of this
Agreement and such breach is not cured within thirty (30) days following written
notice from the other Party specifying such breach, the other Party to this
Agreement may, permanently expel breaching Party.



3.3.
In the event of a termination of this Agreement as provided for herein or as
agreed by all Parties or because of a material breach by any Party, in addition
to any other rights or remedies available to the Joint Venture and/or Parties,
each breaching or terminating Party shall promptly return to the non-breaching
or terminating Parties all Equipment and Related Materials, in any form in the
breaching or terminating Parties’ possession, exclusive of any Product
previously paid for by the breaching or terminating Party.  Within two (2) weeks
after any termination, the breaching or terminating Party shall certify in
writing to Joint Venture or other Parties that it has returned any and all
Equipment and Related Materials. In the event of a termination of this
Agreement, because of a material breach by Party, in addition to any other
rights or remedies available to Joint Venture or other Parties, the breaching or
terminating Party shall indemnify the Joint Venture or other Parties from all
obligations and responsibilities, financial or otherwise, under the Sales/Leases
Agreement(s) with the Customers, except for aspects of Sales/Lease Agreements
already executed.



4.  
LICENSE GRANTS



 4.1.
TTE hereby grants ETS, subject to the restrictions set forth in this Agreement,
to market, sell, lease and distribute its Equipment via Sales/Lease Agreements
to Customers in Asia. No Party may assign this Agreement to an Affiliate without
the written permission of the Joint Venture. Such written permission may be
withheld at the sole discretion of the Joint Venture.



 4.2.
TTE hereby grants to ETS the right to show for demonstration and evaluation
purposes its Equipment to any potential Customer in cases where the Joint
Venture has agreed to approach the potential Customer.

 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
 4.3.
ETS shall have the free use of and the right and obligation to use any
trademarks and copyrights associated with any Equipment at all times when
referring to any Equipment, including but not limited to documentation,
packaging, advertising and marketing materials. ETS shall use the marketing
tools provided by the Joint Venture (or an acceptable facsimile thereof approved
by the Parties in advance) on packaging of and other promotional materials
relating to the Equipment.



5.  
ETS’S OBLIGATIONS UNDER THE JOINT VENTURE



5.1.
ETS shall arrange for the manufacturing and on-time delivery and installation of
the Equipment, to order.



5.2.
ETS is a partner and manager of TTE, managing and maintaining the equipment



5.3.
ETS will be responsible to organize sales and promotional meetings for the
Equipment.



5.4.
ETS shall provide maintenance, training and services for all the Equipment
delivered to Customers, based upon servicing agreements to be executed in form
and substance acceptable to the Parties.

 



5.5.
ETS agrees it will seek out those Customers with the highest energy usage in
order to maximize start-up revenues.



5.6.
ETS agrees to conduct surveys of potential Customers using qualified personal,
and provide TTE with complete details of the survey.

 
6.  
TTE’S OBLIGATIONS UNDER THE JOINT VENTURE



6.1.
TTE shall be the employer of record for all employees of the Joint Venture and
shall be responsible for all employment related decisions, and may set up its
own sales and education systems.



6.2.
TTE will be responsible for the purchase, and will own, all Equipment to be
leased by ETS, and  will review and approve all lease contracts prior to
manufacture of the Equipment.



6.3.
TTE will open and manage a bank account in its own name in China and/or Taiwan
for the purpose of receiving funds and managing the Joint Venture (the
“Account”) of which TTE will be the sole signatory and solely responsible for
the accounting related thereto. The revenue generated by ETS’s own business
activities should be excluded from mingling with this account.



6.4.
TTE will be responsible for making monthly payments to the Parties, upon written
approval of  the Parties.

 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
7.  
MARKETING ACTIVITIES



7.1.
ETS will be responsible for the negotiation and submission to TTE of all
proposed Sales/Lease Agreements, which Agreements shall be competitive.



7.2.
ETS will engage a sales force, for the purpose of marketing, selling, or
distributing the Equipment.



7.3.
ETS agrees to train the sales force, concerning the necessary Equipment
know-how, to provide all necessary market information, and to provide anything
that could promote the sale/lease of the Equipment.



7.4.
 The Parties shall cooperate in the preparation, of advertisements and sales
literature.



8.  
PAYMENT AND TAXES



8.1.
Each Party shall submit monthly invoices for its reasonable operating expenses,
including costs of advertisement and marketing, and other reasonable expenses
agreed to by the Parties.



8.2.
All Lease and Sales Revenue shall be collected and deposited into the Account,
and shall be disbursed by TTE in accordance with the terms hereof. If TTE fails
to distribute the profit ETS deserves in a timely fashion, ETS has the right to
terminate all rental service’s monthly maintenance and material replacement and
TTE will hold harmless of this action until the agreed arrangement of sharing is
fulfilled. Any harm or damage as the result of breaching the contract shall be
borne by TTE



8.3.
The parties agree to a 50/50 split the Net Profit of the Joint Venture, on a
monthly basis, after due payment of all reasonable operating expenses, taxes and
interest.



8.4.
Each Party understands that any unilateral extended credit to the Customer is at
that Parties own risk and the costs of any collections shall be absorbed by the
Party extending the credit.



9.  
CONFIDENTIALITY



9.1.
By virtue of this Agreement, a Party’s Confidential Information shall not
include information that:

 
 
(a) Is or becomes a part of the public domain through no act or omission of the
other Party;



 
(b) was rightfully in the possession of the other Party or was known by it prior
to its disclosure;



 
(c) Is independently developed by the receiving Party without use of any
Confidential Information of the other Party; or

 
 
(d) Was or is provided by the disclosing party to third parties without
restriction on disclosure.

 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
  9.2.
The Parties (including their respective employees and agents) agree to hold each
other’s Confidential Information in confidence during the term of this Agreement
and for two (2) years thereafter. The Parties further agree, unless required by
law or by court order, not to disclose or make any Confidential Information of
the other Party available in any form to any third Party or to use it for any
purpose other than the implementation of this Agreement.



10.  
RIGHT TO AUDIT



 10.1.  
The Parties may reasonably from time to time, upon advance notice of at
least  fifteen (15) days, perform an audit of the other Parties records as they
relate to the Joint Venture to determine compliance with the terms of this
Agreement. Expenses associated with such audit will be paid by the auditing
Party.



11.  
GENERAL TERMS



11.1.
The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.



11.2.
All notices shall be in writing and shall be delivered personally (including
overnight mail by private courier) or sent by first-class mail (return receipt
requested) or facsimile transmission to the address listed in this
Agreement.  Notice shall be deemed to have been given at the time of delivery,
twelve (12) hours after confirmation of receipt if sent by facsimile and five
(5) Business Days after mailing if sent by first-class mail.



11.3.  
The Parties acknowledge that they have read this Agreement, understand it and
agree to be bound by its terms and conditions.  The Parties further agree that
this Agreement is the complete and exclusive statement of the agreement between
them regarding its subject matter and supersedes and merges any earlier proposal
or prior arrangement, whether oral or written, and any other communications
between the Parties relative to the subject matter of this Agreement.  If any
provision of this Agreement is found void or unenforceable, that provision will
be enforced to the maximum extent possible and the remaining provisions of this
Agreement will remain in full force and effect.



11.4.
If any provisions of this Agreement shall be or shall become illegal or
unenforceable in whole or in part, for any reason whatsoever, the remaining
provisions shall nevertheless be deemed valid, binding and subsisting.



11.5.
Any dispute arising under this Agreement, or under any instrument made to carry
out the terms of this Agreement, shall be submitted to binding arbitration in
accordance with the laws of the State of Florida.



11.6.
The Parties agree that this Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of Florida.  The
Parties irrevocably consent to the jurisdiction of the Courts of Florida
(Federal and/or State) and to service of process by certified mail, return
receipt requested, to the Parties’ addresses stated herein.

 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
 11.7.
This Agreement may be executed in multiple counterparts with the same effect as
if all the Parties had signed the same document.



 11.8.
This Agreement has been prepared by all Parties and their professional advisors
and reviewed by same. All Parties and their separate advisors believe that this
Agreement is the product of their joint efforts, that it expresses their
agreement, and that it should not be interpreted in favor or construed against
any individual Party merely because of their efforts in its preparation.



 11.9.
Unless another address is specified in writing, notices, demands and
communications to ETS and Turbine shall be sent to the addresses indicated
below:




 
Notices to ETS:
     
1F., No.21, Ln. 21, Sec. 2, Nanjing
E. Rd., Zhongshan Dist., Taipei
City 104, Taiwan (R.O.C.) 10457
 
Telephone: (02)  2564-3339
 
Telecopy: (02)    256433311
             
Notices to TTE:
     
Turbine Truck Engines, Inc.
46600 Deep Woods Road
 
Paisley, Florida 32767
 
Telephone:    (386) 943-8358
Telecopy:      (386) 943-6232
             
With a copy to (which shall not constitute notice to Turbine):
     
Kimberly L. Rudge, Esq.
 
4654 SR 64 E, #133
 
Bradenton, Fl. 34208
 
Telephone:    (941) 747-8345
Telecopy:      (866) 903-8504

 
 
Page 7 of 8

--------------------------------------------------------------------------------

 


    IN WITNESS WHEREOF, the parties hereto have executed this JOINT VENTURE
Agreement on the date first written above.
 
 

    TTE:               TURBINE TRUCK ENGINES, INC., a Nevada corporation        
              By: /s/ Michael H. Rouse      
Name:  Michael H. Rouse
Title: President & CEO
                             
ETS:
 
ENERGY TECHNOLOGIES SERVICES, CO. LTD.
Incorporated in Taiwan
                     
Name: /s/ Alan Chen
      Title: CEO  

 
Page 8 of 8